department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date cc it a number release date uil wta-n-108040-00 memorandum for richard poprick customer service division from george baker assistant to the branch chief cc it a subject support for kidnapped child wta-n-108040-00 this chief_counsel_advice is in response to your memorandum dated date chief_counsel_advice is not binding on examination or appeals and is not a final case determination under sec_6110 of the internal_revenue_code this document is not to be used or cited as precedent your memorandum raises the following issues do the parents of a minor child who was kidnapped by a person not related to the child meet the support_test for taking a dependency_exemption for the child in the year of the kidnapping if the parents provided the sole support for the child before the kidnapping and the child is missing at the end of the year if the parents meet the support_test for the year of the kidnapping do the parents meet the support_test in later years if the parents continue to maintain a room for the child and incur expenses to search for the child sec_151 of the internal_revenue_code allows a deduction for the dependency_exemption provided by sec_151 under sec_152 a of the internal_revenue_code generally the term dependent includes a child of a taxpayer if the taxpayer provided over half of the child’s support for the calendar_year in which the taxable_year of the taxpayer begins sec_1_152-1 of the income_tax regulations defines the term support by example it states that support includes food shelter clothing medical and dental care education and the like in the absence of any legal authority directly on point we conclude that in the circumstances described in the statement of the issue the parents should be presumed to meet the support_test of sec_152 if before the kidnapping the parents provided over half of the support for the child under the circumstances described in the statement of the issue proof of total support for the period before the kidnapping and proof that the parents provided over half of that support should suffice in favor of this presumption we note that on the facts presented no other person would be entitled to the dependency_exemption for the child see sec_152 which requires that a dependent be related to the taxpayer or be a member of the taxpayer’s household for the entire year for taxable years after the year of the kidnapping although the issue is not free from doubt we do not think that the parents meet the support_test of sec_152 even if the parents continue to maintain a room for the child and continue to expend funds searching for the child we do not think that under these circumstances these expenses constitute support cf otmishi v commissioner tcmemo_1980_472 in otmishi the court stated that the taxpayer did not provide any support for his child in the year in issue although he expended amounts to locate his child who had been taken by the child’s mother if you have any questions please call george baker at
